 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                       No. 6:17-mj-0086-JDP
11                      Plaintiff,
12           v.                                       STIPULATION TO REVIEW HEARING;
                                                      AND ORDER THEREON
13    MARTHA MELGOZA,
14                      Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Martha Melgoza, by and through her attorney of record,

18   Benjamin A. Gerson, that the status conference in the above-captioned matter set for February 25,

19   2020 be continued to February 26, 2020 at 10:00 a.m. The Legal Officer has to be out of the area

20   on February 25, 2020 for a medical appointment of a family member and requests the

21   continuance to accommodate that appointment.

22
            Dated: February 18, 2020                      /S/ Susan St. Vincent
23                                                        Susan St. Vincent
24                                                        Legal Officer
                                                          Yosemite National Park
25
            Dated: February 18, 2020                      /S/ Benjamin A. Gerson
26                                                        Benjamin A. Gerson
                                                          Attorney for Defendant
27                                                        Martha Melgoza
28
                                                      1
 1                                          ORDER
 2            The court accepts the above stipulation and adopts its terms as the order of this court.
 3
     Accordingly, the February 25, 2020, review hearing for Martha Melgoza in Case 6:17-mj-0086-
 4
     JDP is continued to February 26, 2020, at 10:00 a.m.
 5

 6

 7   IT IS SO ORDERED.

 8
     Dated:      February 19, 2020
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
